Notice of Pre-AIA  or AIA  Status
 	The present application 16/122,809, filed on 1/12/2018 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Remarks
Claims 1-3,5,8,11-12,14-17 are pending in this application.
Examiner acknowledges applicant’s response filed on 9/30/2020.
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
3/23/2021 has been entered.
Drawings
The Drawings filed on 9/5/2018 are acceptable for examination purpose.


Priority
Acknowledgment is made of applicant's claim for domestic priority based on an US provisional application 62/616,530 filed on 1/12/2018.

Interview:
On 4/1/2021, Examiner discussed amendment to the claims 1-3,5,8,12,14-15,17, canceled claims 4,6-7,9-10,13,18  with applicant's Attorney Kevin T. Duncan Reg No. 41,495, and applicant’s attorney agreed with the Examiner's proposal Amendment, and authorization has given for an Examiner's amendment to enter.  
 	Total allowed claims: 1-3,5,8,11-12,14-17

EXAMINER’S AMENDMENT

  	             An Examiner’s amendment to the record appears below:  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kevin T. Duncan Reg No. 41,495 on 4/1/2021.


AMENDMENTS TO THE CLAIMS:
Please amend the claims as set forth in the following listing.  This listing of claims will replace all prior versions, and listings, of claims in the present application:
(Currently Amended) A computer-based Product Customer Support System (“PCSS”) comprising one or more memory components and one or more processors in communication over one or more communications networks with a plurality of remote customer-operated devices to provide a product resource, the PCSS comprising:
 	a Product Knowledge Database ("PKD") comprising a set of known solution records and a set of historical data records, the set of known solution records being related to at least on product and comprising product resolution data, and the set of historical data records being related at least one product and comprising product inquiry data;
 	a server system adapted to communicate with the PKD and with remote customer-operated devices and comprising a set of processors, and a set of memory components adapted to store code executable by the set of processors;
 	a product inquiry, wherein the user interface is adapted to receive product related queries as user inputs, to present to users agent-generated questions related to the received queries as prompts for further information, and to receive user responses to the agent-generated questions;
 	a tagging engine adapted to identify, extract and tag data from at least one of the inputs and prompts and generate a set of tagged inquiry data, the tagged inquiry data including a service issue feature identified and extracted from the product inquiry and tagged by the tagging engine; 
 	a clustering engine adapted to perform unsupervised hierarchical clustering at a plurality of hierarchical levels in at least one  at least one of known solution records, historical data records, and historical data records, the diagnosis taxonomy comprising at least a first primary level topic set representing a first node of a cluster and a second level topic set representing a secondary level set of features representing a set of sub-nodes of the cluster connected with the first node by a set of edges, wherein the cluster comprises a set of nodes and sub-nodes related to the service issue feature, wherein the clustering engine is adapted to perform similarity and feature scoring to determine if the tagged inquiry data is closely associated with at least one of an existing record, document, cluster of records, and cluster of documents stored in the PKD, wherein the PKD receives and stores the tagged inquiry data and generates a new historical data record including at least one topic comprised of at least one of: customer inquiry data, agent question data, user response data, product data, resolution data, and recommendation data; and
 	a recommendation engine adapted to generate for output a set of documents including recommendations responsive to the product inquiry; and 
wherein the user interface includes elements adapted to present a set of suggested recommendations from which the user may select as being responsive to the user inquiry. 

(Currently Amended) The PCSS of claim 1, wherein the clustering engine is adapted to connect  at least one of documents, product dataproduct related information into a cluster network. 

(Currently Amended) The PCSS of claim 2, wherein the clustering engine is further adapted to process an additional set of documents to make additional associations one 

(Canceled) 

(Currently Amended) The PCSS of claim 1 further comprising a discovery engine adapted to extract and tag keyword data to allow analyst-type users to classify and navigate over at least one of historical data records and at least one of cross-mapping and at least one of historical data records and 

(Canceled) 

 (Canceled) 

(Currently Amended) The PCSS of claim 1, 

(Canceled) 

(Canceledl) 

(Original) The PCSS of claim 1, further comprising an adaptive network pruning module adapted to amplify clustering based on adaptive thresholding. 


(Currently Amended) The PCSS of claim 1, wherein the clustering engine if further adapted to at least one and 

(Canceled) 

(Currently Amended) The PCSS of claim 1, wherein the tagging engine is adapted to use natural language processing techniques to identify, extract and tag data from at least one of the inputs and prompts and generate the set of tagged inquiry data.

(Currently Amended) The PCSS of claim 1, wherein the tagging engine is adapted to use term frequency (tf), inverse term frequency (idf), and/or tf-idf functions to identify, extract and tag data from at least one of the inputs and prompts and generate the set of tagged inquiry data. 




(Original) The PCSS of claim 1, wherein the PKD is integrated with or interconnected with a CRM/ERP system. 

(Currently Amended) The PCSS of claim 1, wherein the PKD includes an existing knowledge database having data related to an existing first set of products, and the PCSS is adapted to use features and similarities based on at least one of tagged information and known solutions to generate a set of known solution records for use with a new product not included in the existing first set of products. 

 (Canceled) 













Reasons for Allowance

 	Claims 1-3,5,8,11-12,14-17 are allowed.
	The following is an examiner’s statement of reasons:


	The prior art of Paul et al., US Pub. No. 2018/0323984 is directed to peer-to-peer knowledge sharing platform, more specifically,  expert system may communicate with customers of the units over a network and may be a web-based application. The expert system may include a knowledge base that contains information coded in the form of rules, decision trees, and logic and a database that stores and handles various types of information related to the expert system. A query component receives a query that may be a problem, a performance issue, or a training request that is selected from a list or diagram provided by the expert system or otherwise generated by a customer. An answer component utilizes the knowledge base, the database, an external database, and/or an expert to provide one or more answers to the query. A question and answer session may be initiated by the expert system to gain further information or more detail related to the query. An interactive decision tree, which is a graphical representation of at least a portion of a knowledge base related to the unit or units and which includes branches containing multiple answers to each question related to the query, may be utilized by the system to identify answers to the query. The decision tree may be provided to the customer. Supplemental information related to the query and/or units, in addition to the answers to the query, may also be provided to the customer during a session with the expert system. (Abstract, fig 1,8, 0006-0008)








  






 	“a clustering engine adapted to perform unsupervised hierarchical clustering at a plurality of hierarchical levels in of the following domains: documents-similarity domain; features domain; and joint clustering, the clustering engine further adapted to derive a diagnosis taxonomy for addressing the service issue feature identified and tagged by the tagging engine by generating a set of clusters based on comparing the tagged inquiry data with at least one of known solution records, historical data records, clusters of known solution records and historical data records, the diagnosis taxonomy comprising at least a first primary level topic set representing a first node of a cluster and a second level topic set representing a secondary level set of features representing a set of sub-nodes of the cluster connected with the first node by a set of edges, wherein the cluster comprises a set of nodes and sub-nodes related to the service issue feature, wherein the clustering engine is adapted to perform similarity and feature scoring to determine if the tagged inquiry data is closely associated with at least one of an existing record, document, cluster of records, and cluster of documents stored in the PKD, wherein the PKD receives and stores the tagged inquiry data and generates a new historical data record including at least one topic comprised of at least one of: customer inquiry data, agent question data, user response data, product data, resolution data, and recommendation data”, in claim 1

 	These features, together with the other limitations of the independent           claims are novel and non-obvious over the prior art of record. The dependent         claims 2-3, 5, 8, 11-12, 15-17 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.  



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from  8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2158